—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant proffered evidentiary proof establishing that plaintiff’s employment was at will and that there was no express agreement that limited defendant’s right to terminate plaintiff’s employment (see, Sabetay v Sterling Drug, 69 NY2d 329; Murphy v American Home Prods. Corp., 58 NY2d 293; Weiner v McGraw-Hill, Inc., 57 NY2d 458; Backus *855v Planned Parenthood, 161 AD2d 1116; Valvo v Chautauqua Area Girl Scout Council, 159 AD2d 1021; Collins v Hoselton Datsun, 120 AD2d 952). Plaintiffs reliance on the Employee Handbook and the Policy Manual is misplaced because neither document limits or restricts defendant’s right to discharge plaintiff at will (cf., Weiner v McGraw-Hill, Inc., supra). Indeed, the Employee Handbook contains an explicit disclaimer (see, Battaglia v Sisters of Charity Hosp., 124 AD2d 987).
Finally, we conclude that Supreme Court properly dismissed plaintiffs cause of action alleging breach of an implied covenant of good faith (see, Sabetay v Sterling Drug, supra, at 335-336; Murphy v American Home Prods. Corp., supra, at 304-305). (Appeal from Order of Supreme Court, Monroe County, Wisner, J.—Summary Judgment.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.